TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 31, 2019



                                      NO. 03-18-00474-CV


                                    Herbert Feist, Appellant

                                                v.

 David Gutierrez, Chairman of the Texas Board of Pardons and Paroles and Lorie Davis,
  Director of the Texas Department of Criminal Justice-Institutional Division, Appellees




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on June 26, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment.    Therefore, the Court affirms the trial court’s judgment.    Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.